Title: To Thomas Jefferson from George Jefferson, 15 January 1803
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir
            Richmond 15th. Janr. 1803
          
          I have this instant returned from Williamsburg where I have been for some days, and find your favor of the 12th. inclosing a letter for Colo. Monroe. Mr. Gibson informs me that the one inclosed in your letter of the 10th. he forwarded on to N. York whither Colo. M. had gone the day previous to its receipt.
          As I think it probable however that he may make some stay in Washington, or at any rate that you will know how to forward it, I return you the last inclosed.
          The 330$ inclosed in your favor of the 11th. are received, and are of course entered to your credit.
          I am Dear Sir Your Very humble servt.
          
            Geo. Jefferson
          
        